Citation Nr: 0127073	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  93-16 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to restoration of special monthly compensation 
based on the need for the regular aid and attendance of 
another person.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to May 
1968.  

This appeal arises from a July 1991 rating action that 
terminated the veteran's award of special monthly 
compensation that was based on the need for the regular aid 
and attendance of another person.  (The veteran's schedular 
disability evaluation of 100 percent remained in effect.)  
The veteran perfected an appeal with respect to the 
discontinuation of the special compensation benefits in 
December 1991, and in September 1993, the veteran, his wife, 
and a neighbor appeared at a hearing conducted by a member of 
the Board of Veterans' Appeals (Board).  Thereafter, the case 
was forwarded to the Board in Washington, DC, and in January 
1996, the Board remanded the matter to the RO for additional 
development.  The case was eventually returned to the Board 
where it was received in August 2001.  

In addition to the foregoing, it is observed that the Board 
member who conducted the hearing with the veteran in 1993 is 
no longer employed at the Board.  In a letter to the veteran 
dated in September 2001, he was advised that this Board 
member was no longer available to decide his appeal, and he 
was asked whether he wished to attend another Board hearing.  
The veteran responded to this letter in October 2001, 
indicating that he did not want an additional hearing.  The 
case was subsequently forwarded to the undersigned for her 
consideration.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of the appeal 
has been obtained. 

2.  The veteran's service connected disabilities do not 
render him unable to care for his daily personal needs 
without assistance from others or unable to protect himself 
from the hazards and dangers of daily living.  



CONCLUSION OF LAW

The criteria for the restoration of special monthly 
compensation based on the need for the regular aid and 
attendance of another person are not met.  38 U.S.C.A. 
§§ 1114, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.350, 3.352(a) (2001), 66 Fed. 
Reg. 45620, 45630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the veteran's claim, the Board notes that 
during the pendency of this appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), and it essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

In this regard, the Board observes that, in the January 2001 
supplemental statement of the case, both the veteran and his 
representative were advised of the contents of the VCAA and 
given an opportunity to identify any additional evidence for 
consideration in this claim.  Clearly, therefore, the veteran 
is aware of this new legislation.  Moreover, the veteran was 
examined and hospitalized for observation for VA purposes in 
connection with this matter, and it appears that all 
pertinent records of treatment have been obtained.  Thus, it 
does not appear that any additional development of the record 
is necessary in this case to satisfy the duty to assist 
requirements of this law.

The Board notes that in a March 1999 addendum to a VA 
examination report prepared in connection with this appeal, 
reference was made to December 1998 records from a private 
hospitalization, which 1998 records are not associated with 
the claims file.  Although physical possession of these 1998 
records would certainly make for an absolutely complete 
record on appeal, the information contained in these December 
1998 records were reported by the VA physician in his 1999 
addendum.  Moreover, this physician's report shows that the 
December 1998 records are consistent with all the other 
medical evidence.  [As will be explained below, they confirm 
that no seizures have been witnessed in a medical setting].  
Because these absent records are apparently consistent with 
all the other medical evidence pertinent to this appeal, [and 
even if they did show that a seizure was recorded in a 
medical setting, an isolated event such as that would not 
change the outcome of this decision], the Board can see no 
useful purpose being served by further delaying a final 
decision in this case to obtain copies of these 1998 records.

The original statement of the case and supplemental 
statements of the case advised the appellant of the law and 
regulations pertaining to establishing the benefits at issue, 
and they set forth the evidence considered in connection with 
the decision on appeal.  In this way the veteran has been 
made aware of the evidence needed to substantiate his claim 
and, under the circumstances of this case, the Board 
concludes that VA has satisfied its obligations arising from 
the requirements of the VCAA, and no further action in this 
regard is necessary.  

A review of the evidence pertinent to this appeal shows that 
the veteran is currently service connected for seizure 
disorder, temporal lobe type with chronic anxiety state, 
rated 100 percent disabling, and status post lumbar 
laminectomy fusion, rated 20 percent disabling.  It is 
unclear why two distinct disabilities, seizure disorder and 
chronic anxiety state, have been characterized as a single 
disease entity, and in examining the voluminous record, it is 
equally unclear why service connection for a seizure disorder 
was ever granted.  The first time that disability was 
diagnosed was in 1972, approximately 4 years after the 
veteran's discharge from service, and there seems to have 
been no evidence linking that disability to service at the 
time service connection was established in 1973.  Regardless, 
service connection for a seizure disorder has now been in 
effect for more than 10 years, and since the original grant 
does not appear to have been based on fraud, and because the 
veteran has had the requisite service and character of 
discharge, it may not be severed.  38 U.S.C.A. § 1159; 
38 C.F.R. § 3.957.  In any event, the Board will consider the 
veteran's claim for entitlement to aid and attendance 
benefits on the assumption that the veteran's service 
connected disabilities are as set forth by the RO.  

Under applicable law, special monthly compensation is payable 
where a veteran suffers from service-connected disability, 
which renders him or her permanently bedridden or so helpless 
as to be in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(l) (West 1991 & Supp. 2000); 38 C.F.R. § 3.350(b) 
(2001).  In determining the need for regular aid and 
attendance, consideration will be given to the inability of 
the veteran to dress or undress himself or to keep himself 
clean; frequent need of adjustment of any prosthetic which by 
reason of the disability cannot be done without aid; 
inability of the veteran to feed himself; inability to attend 
to the wants of nature; or incapacity to protect himself from 
the hazards or dangers of his daily environment.  Bedridden 
will be that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a); see, e.g., Turco v. Brown, 9 Vet.App. 222 
(1996).

The record shows that the veteran was first awarded 
entitlement to special monthly compensation based on the need 
for regular aid and attendance in an August 1978 rating 
action.  In that same decision, he was awarded a 100 percent 
schedular rating for his "seizure disorder, temporal lobe 
type, with chronic anxiety state."  The 100 percent 
schedular disability evaluation has remained in effect since 
that time.  The additional compensation based on the need for 
regular aid and attendance continued until 1991.  The 
termination of that additional compensation was the basis for 
the veteran's current appeal.  

The impetus for terminating the veteran's aid and attendance 
compensation appears to have been the receipt of a July 1990 
report of a VA examination that was conducted for the purpose 
of determining the veteran's housebound status and/or his 
need for regular aid and attendance.  On this document it was 
recorded that the veteran presented himself for this 
examination as independently ambulatory, alert, oriented, 
clean and neatly dressed.  He apparently attended the 
examination unaccompanied, and had traveled to the 
examination site by himself on a bus.  There were no 
limitations observed with respect to his upper and lower 
extremitas, and it was recorded that he cared for himself 
independently in all respects.  The examiner apparently 
questioned whether the veteran's diagnosis of a seizure 
disorder was appropriate, but, in any event, he concluded 
that the veteran's behavior indicated "no limitation of 
independent activities."  

Over the ensuing ten years since this examination, there has 
been a voluminous amount of records associated with the 
claims file.  Much of it appears to have been sought to 
clarify the nature and extent of the veteran's seizure 
disorder.  While obviously useful, it must be borne in mind 
that the veteran is already service connected for a seizure 
disorder and he has been assigned a 100 percent schedular 
disability evaluation for the impairment it causes.  
Accordingly, whether his seizure activity/behavior is 
actually a manifestation of something other than a genuine 
seizure disorder, as for instance a psychiatric problem as 
some records suggest, is of little consequence in the context 
of this appeal.  What is important is whether this seizure 
behavior, together with the veteran's other service connected 
disabilities, causes such impairment that the criteria set 
forth above for an award of additional compensation for aid 
and attendance benefits are met.  

The medical evidence associated with the file in connection 
with this appeal includes both VA and private records which 
date from the early 1970's to 2000.  Obviously, it is the 
records which date from 1990 and thereafter, which are most 
relevant to this appeal, since the question to be addressed 
is whether the veteran presently meets the criteria for aid 
and attendance benefits such that they may be restored.  A 
review of these records does show that the veteran was seen 
on many occasions with complaints of having had seizure 
activity.  Significantly, however, most of the medical 
records dated after 1990 fail to show that an actual seizure 
was observed in a medical setting.  Indeed, on those 
occasions when the veteran was observed by medical personnel 
to jerk various parts of his body, this behavior was 
characterized as a pseudo-seizure, rather than an actual 
seizure.

The exception to this occurred during a private 
hospitalization in January 1992.  At that time, the veteran 
had been hospitalized for complaints of cough, headache, 
shortness of breath, and marked wheezing, which had not 
responded to treatment in an outpatient setting.  Shortly 
before the veteran's hospital discharge, he apparently 
exhibited seizure behavior which is suggested in the 
discharge summary prepared in connection with this 
hospitalization to have been a genuine seizure.  At the same 
time, however, the contemporaneous reports documenting this 
episode raise questions as to the authenticity of the 
seizure.  For example, the report of the neurologic 
consultation conducted shortly afterwards reflects that there 
was a question as to whether the veteran had any loss of 
awareness.  Further, this report reflects that there was "no 
generalized major tonic-clonic activity of any type."  In 
any event, genuine seizure or not, even the hospital 
discharge summary appears to have attributed this episode to 
medications the veteran was taking during that 
hospitalization, and no medical record dated after this 
hospitalization reflects that an actual seizure was witnessed 
by medical personnel, despite the veteran's continued reports 
of what he considered to be seizure episodes.  Thus, it 
remains an accurate statement that virtually no treatment 
records document the veteran having a seizure in a medical 
setting.  

With respect to the veteran's other service connected 
disabilities, his low back and psychiatric disorders, the 
evidence fails to show any record of psychiatric care.  
Regarding the veteran's low back, the record shows that the 
veteran apparently has occasionally exacerbated this 
disability over the years, such that it becomes necessary for 
him to use crutches to assist in walking.  He also has 
evidently been provided a type of lumbosacral spine brace to 
help alleviate his back discomfort.  Nevertheless, neither 
these records nor those that address the veteran's seizure 
behavior reflect any findings that the veteran is unable to 
dress himself, keep himself clean, feed himself or attend to 
the wants of nature.  They also make no reference to the need 
for the frequent adjustment of his back brace, and there have 
been no conclusion set forth in these documents that the 
veteran is unable to protect himself from the hazards of his 
daily environment.  

Other evidence obtained in connection with this matter 
includes the report of a psychiatric examination conducted 
for VA purposes in March 1991.  This revealed that the 
veteran could not recall the frequency of his seizures, 
although the veteran's wife indicated that they occur every 2 
to 3 weeks.  In any event, the veteran apparently appeared 
angry during the interview, but he was not considered 
hypomanic, and he was oriented times three.  There was also 
no evidence of any intellectual dysfunction, and no 
abnormalities of form of thought, perception or content.  

Although the veteran's service records do not show that he 
ever left the United States, the veteran informed the 
examiner his seizure disorder stemmed from a combat related 
injury the veteran sustained in Vietnam, which history the 
examiner apparently accepted as true, because the veteran was 
described as a combat veteran, and the diagnoses rendered 
were apparently considered to be secondary to the veteran's 
head injury.  (The diagnoses were organic mental syndrome 
ictally during psychomotor seizure disorder and organic 
personality syndrome secondary to prior head injury.)  
Significantly for the veteran, although the examiner did not 
specifically find that the veteran was unable to dress 
himself, keep himself clean, feed himself, attend to the 
wants of nature, or protect himself from the hazards of his 
daily environment, he suggested continuation of aid and 
attendance benefits.  

In addition to the above-described psychiatric evaluation 
report, a social and industrial survey was also conducted in 
March 1991.  This showed that the veteran rose easily from 
his wheel chair when called for the interview, and 
accompanied the evaluator to his office door.  It was also 
recorded that the veteran's wife worked full time, and that 
the veteran reported that a neighbor stays with him while his 
wife was at work.  Further, it was noted that the veteran 
helped with some household duties, that he enjoyed cooking 
such that he cooked the meals while his wife was at work, and 
that he enjoyed radio controlled airplanes.  He was presently 
working on such a plane, and he already owned three.  In a 
separate interview with the veteran's wife, she confirmed 
that she worked full time, but indicated that the veteran was 
alone in their apartment quite a bit of the time while she is 
at work. The veteran's wife also indicated that the veteran 
was able to tell when he felt a seizure about to occur, and 
on those occasions when he felt one coming on, he called her 
at work.  Her employer then allowed her to leave work to be 
with the veteran before the seizure began.   

This evaluator also contacted the neighbor the veteran 
identified as staying with him while his wife was at work.  
This person said she lived 2 apartments from the veteran's, a 
distance of approximately two car lengths.  She stated she 
did not stay with the veteran all the time, but was available 
if he was feeling poorly.  She explained that she would 
receive a call from either the veteran or the veteran's wife 
to check on the veteran on occasion when he is in the 
apartment alone.  The neighbor stated that she never saw the 
veteran have a seizure.  

The record also shows that between July 29 and August 2, 
1996, the veteran was hospitalized at a VA medical center for 
a period of observation and evaluation in connection with 
this appeal.  The discharge summary from this 
hospitalization, revealed in pertinent part that the veteran 
had good dexterity in both upper extremities, but that he had 
ambulatory problems that were apparently related to pain that 
he evidently had in his hips, as well as his back.  The 
veteran used crutches secondary to an unsteady gate.  In this 
regard, however, it was noted that there was no atrophy 
present, and a social worker's note dated July 30, 1996, 
revealed that the veteran's wife worked full time, and that 
the veteran was "capable of self care."  

A specific neurologic evaluation conducted during this 
hospitalization revealed that the veteran gave an "extremely 
vague history about his seizures," and there were no obvious 
focal neurologic deficits on examination.  It was also noted 
that the veteran did not have any seizures while 
hospitalized, although the diagnosis entered was temporal 
lobe complex partial seizure disorder.  This examiner also 
commented that this condition obviously made it unsuitable 
for the veteran to drive or to maintain employment, but that 
many other patients with this kind of problem "find 
arrangements other than aide & attendance."  

A psychiatric examination conducted during this 
hospitalization revealed that the veteran was alert and 
oriented, adequately groomed and cooperative, with his 
activity and speech described as normal.  His sensorium was 
clear.  There was no psychiatric disability diagnosed, 
although the veteran was considered to have a mixed 
personality disorder, with dependent and borderline traits.  
The Global Assessment of Functioning score provided was 65, 
which indicates a mild to moderate impairment.  See American 
Psychiatric Association: Quick Reference to the Diagnostic 
Criteria from DSM-IV.  Washington, DC, American Psychiatric 
Association, 1994.  

The veteran was examined again for VA purposes in connection 
with this matter in July 1998.  The report from this 
examination recounts the veteran's contentions regarding the 
source (an in-service helicopter crash) and frequency of his 
seizures (once or twice a week), some of which he described 
as causing him to stiffen and shake, and others which are 
manifested by periods of confusion.  Physical inspection 
revealed that the veteran used Canadian crutches, 
bilaterally, but at the same time, made "a number of unusual 
moves that [were] surprisingly coordinated."  It was also 
noted that the veteran "takes risks with his walking and 
maneuvering that seems somewhat inappropriate under the 
circumstances."  In any case, he was able to walk slowly 
from the waiting room to the examination room, a distance of 
about 25 yards.  The veteran was also able to mount and 
dismount from the examining table without assistance.  On 
speech testing, the veteran gave a poor performance, although 
the examiner noted that the veteran normally spoke clearly 
and without difficulty.  

Based on the information provided by the veteran, since the 
examiner did not have the veteran's claims file at the time 
of the examination, it was considered reasonable that the 
veteran had a seizure disorder incompletely controlled by 
medication.  It was also noted that if the veteran was 
correct about the frequency of his seizures, they would be 
considered significantly disabling and would prevent him from 
being employable.  

An addendum to the July 1998 examination report was prepared 
in March 1999, by a physician who had reviewed the veteran's 
claims file.  This addendum included a summary of the 
veteran's seizure treatment over the years since it was first 
diagnosed in the 1970's, and it also referred to a video EEG 
monitoring that was performed in December 1998 at a private 
hospital.  That monitoring reportedly revealed that the 
veteran's spells were non-epileptic and most probably 
psychogenic in nature.  In addition, because of an absence of 
interictal EEG abnormalities, the study failed to provide 
support for a coexistent epilepsy.  Nevertheless, this 
reviewing physician could not rule out that the veteran might 
have underlying epileptic seizures, in addition to 
pseudoseizures/psychogenic spells.  That notwithstanding, 
this physician did "not believe that [the veteran] requires 
regular Aid and Attendance of another person."  

Other evidence obtained in connection with this matter 
includes the testimony taken at the hearing conducted by a 
member of the Board in 1993, as well as statements from the 
veteran, his wife, his father-in-law, a neighbor and friend.  
These statements essentially restate the veteran's 
contentions that he has numerous seizures, some of which have 
been observed by those providing the statements, and the 
belief the veteran needs someone to provide him care during 
and after a seizure.  

The testimony taken from the veteran was to the effect he 
often has seizures, and that various people stop into his 
apartment to check on him.  He also stated that the July 1990 
VA examination report for housebound status, or permanent 
need for regular aid and attendance which was the original 
basis for terminating aid and attendance benefits was not the 
report of an examination of him.  He claimed he never was 
examined that day, and recalled spending the entire day 
watching a fireworks display at a local department store, or 
"shooting bottle rockets off" the back patio.  

A friend testified that he had witnessed the veteran have 
seizures, although he had not witnessed any for the last 
couple years.  The veteran's wife of 4 years also testified 
that the veteran experienced seizures, some of which 
apparently occurred while she was at work and reported to her 
by neighbors and friends, and others she witnessed.  She 
estimated that the veteran had as many as 8 to 10 seizures 
per month, and sometimes as many as 4 in a day.  She also 
mentioned that she had to bathe the veteran, prepare his 
food, and help him put on his clothes.  She further stated 
that she had employed various people to assist the veteran, 
although she could not recall the full name of a nurse she 
apparently had hired for the veteran over a period of time.  
She also stated that the veteran's forgetfulness made it 
necessary to check to make sure he took his medicine, and 
recalled that the veteran "almost burned the house down by 
leaving the stove on."  (No details as to what actually 
occurred in connection with this last incident were 
provided.)  

On the foregoing record, it is clear from the scarcity of 
treatment records or complaints regarding the veteran's 
service connected psychiatric disorder, and his service 
connected back disorder, as well as from the veteran's 
failure to mention these problems in his various contentions, 
that his service connected psychiatric and back disorders 
play only a minimal, if any, role in causing impairment that 
may lead to the need for regular aid and attendance.  As 
indicated above, the veteran apparently has not had any 
psychiatric outpatient treatment during the course of his 
lengthy appeal period, and his back disorder, while 
apparently subject to periods of exacerbation, was not so 
limiting as prevent him from walking 25 yards, or from 
mounting and dismounting the examination table when he was 
last examined.  The thrust of the veteran's contentions has 
almost exclusively been that it is the consequences of his 
seizure disorder that make it necessary for him to have the 
benefit of regular aid and attendance.  

Obviously, the veteran's statements, testimony and 
contentions concerning his entitlement to the benefit at 
issue have been supported by statements submitted from his 
family members and friends, such that if one were to limit 
inquiry to these pieces of evidence, the inclination might be 
to award the benefit sought.  When looking at the entire 
evidentiary picture, however, it is equally as clear that 
these statements, testimony and contentions have been 
contradicted by a number of other pieces of evidence.  
Foremost among these is the July 1990 examination report that 
was the basis for the original severance of what had been a 
long-standing benefit.  This document essentially showed no 
limitations of independent activities.  

In regard to this report, the veteran would have it believed 
that this report was based on an examination that never 
occurred.  He supports this assertion by contending he spent 
the entire day the examination reportedly occurred either 
watching firework displays at a department store or on his 
back porch.  The Board must point out, however, that in 
addition to this examination report, the evidence also 
contains a separate VA progress note from the same location 
as where the disputed examination took place, and dated the 
same day as the report of the examination the veteran claims 
never occurred.  This progress note also was signed by a 
different health care provider than the physician who signed 
the examination report the veteran calls into question.  
Thus, to accept the veteran's assertion, would require belief 
in some sort of conspiratorial arrangement between two 
separate health care providers, whose purpose was to 
fabricate medical records.  The alternative view would be 
that these documents represent the recorded findings from 
contemporaneous examinations of the veteran.  The only 
reasonable conclusion is that these records are what they 
purport to be, and that the veteran's contention the July 
1990 examination did not occur is without merit.  

The Board also observes that the veteran's contentions were 
contradicted in a private interview conducted with his wife 
in 1991.  At that time, she acknowledged that the veteran 
spent much of his time alone while she was at work and that 
he was aware of pending "seizures" such that she could 
return home before they began.  In another private interview 
with the veteran's neighbor, the veteran's contention that 
this neighbor spent the day with him while his wife was at 
work was flatly contradicted.  This neighbor indicated that 
she would check on the veteran on those occasions when he was 
feeling poorly, but she did not stay with him all of the 
time, and had never witnessed a seizure.  As to the veteran's 
contention that he is unable to prepare his own food, he 
contradicted himself in that regard when he stated to the 
person conducting the 1991 survey, that he liked to cook and 
often cooked the meals while his wife is at work.  

The contention expressed at the 1993 hearing that the veteran 
is unable to dress or bathe himself was contradicted by the 
report of the VA examination conducted in 1998.  At that 
time, the veteran was able to mount and dismount the 
examining table without assistance.  This strongly suggests 
sufficient dexterity so as to be able to accomplish bathing 
and dressing.  The veteran was also observed to be able to 
make surprisingly coordinated movements, which further call 
into question his need for assistance in these activities, 
and indeed, his claimed need for crutches.  

Further, as stated above, none of these records reflect any 
views by those medical professionals who have examined or 
treated the veteran that he was considered to be unable to 
dress himself, keep himself clean, feed himself, attend to 
the wants of nature, or that he needed assistance in 
adjusting a prosthesis, and/or was unable to protect himself 
from the hazards of his daily environment.  While the report 
of the March 1991 psychiatric evaluation includes the 
suggestion that aid and attendance benefits continue, it 
remains true that the foregoing factors upon which 
entitlement to this benefit are based were not specifically 
indicated to be present in this report.  

Moreover, when this 1991 psychiatrist's suggestion is viewed 
in the light of the prior 1990 examination report that 
explicitly found that the veteran was not in any way limited 
in his self care, the 1996 VA hospitalization records, as 
well as the 1998 examination report and 1999 addendum, 
showing the veteran capable of surprisingly coordinated 
movement, clear verbal articulation, and the conclusion that 
he does not require regular aid and attendance, the Board is 
convinced that the medical evidence in this case fails to 
reflect that the criteria to establish entitlement to aid and 
attendance benefits have been met.  

The only remaining pieces of evidence favorable to this 
veteran's claim are his contentions, together with the 
statements and testimony of his family members and friends.  
Presumably, at the time statements favorable to the veteran 
were made, they reflected the sincere belief of those making 
the statements.  As set forth above, however, much of this 
information has been contradicted.  In view of these 
conflicts, and the Board's conclusions regarding the failure 
of the medical evidence to support the veteran's claims, the 
Board finds that the evidence in its entirety does not 
support the conclusion that the veteran's aid and attendance 
benefits should be restored.  Accordingly, the veteran's 
appeal is denied.  


ORDER

Restoration of special monthly compensation based on the need 
for the regular aid and attendance of another person is 
denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

